J-S33021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    HEATH G. QUICK                             :
                                               :
                      Appellant                :   No. 1694 MDA 2016

               Appeal from the PCRA Order September 12, 2016
                 In the Court of Common Pleas of Centre County
              Criminal Division at No(s): CP-14-CR-0002037-1999


BEFORE:      BENDER, P.J.E., OTT, J. and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.:                                    FILED JUNE 02, 2017

        Heath G. Quick appeals pro se from the order entered in the Centre

County Court of Common Pleas, dismissing his second Post Conviction Relief

Act (“PCRA”) petition, 42 Pa.C.S. §§ 9541-9546. Based upon the following,

we affirm.

        On August 11, 2000, Quick pled guilty to murder of the first degree,1

and related offenses.       Quick was 20 years old at the time of the incident.

The trial court imposed a sentence of life in prison without the possibility of

parole on the murder charge. Quick filed a timely notice of appeal, but later

discontinued the appeal.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 2502(a).
J-S33021-17



       On August 27, 2012, Quick filed his first PCRA petition. On February

26, 2013, the PCRA court dismissed the petition as untimely, and this Court

affirmed. Commonwealth v. Quick, 91 A.3d 1292 [514 MDA 2013] (Pa.

Super. 2013) (unpublished memorandum, at 4–5) (noting that because

Quick was 20 years at the time of the murder, Miller v. Alabama, 132 S. Ct.
2455    (2012)     (holding     unconstitutional   mandatory   sentence   of     life

imprisonment without the possibility of parole for defendants under the age

of 18 at the time of their crimes) would not apply to satisfy the newly

recognized constitutional right exception, 42 Pa.C.S. § 9545(b)(1)(iii)).

       On March 22, 2016,2 Quick filed this second PCRA petition, and the

PCRA court appointed counsel, who filed a Turner/Finley3 no-merit letter.

The PCRA court issued Pa.R.Crim.P. 907 notice on August 1, 2016, and by

separate order of August 1, 2016, permitted counsel to withdraw.               After

receiving Quick’s response to the Rule 907 notice, the PCRA court dismissed

Quick’s petition on September 13, 2016. This timely appeal followed. 4

____________________________________________


2
 The envelope in which the PCRA petition was mailed is postmarked March
22, 2014. Under the prisoner mailbox rule, “a pro se prisoner’s document is
deemed filed on the date he delivers it to prison officials for mailing.”
Commonwealth v. Chambers, 35 A.3d 34, 38 (Pa. Super. 2011).
3
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988).
4
   The record reflects Quick timely complied with the PCRA court’s order to
file a Pa.R.A.P. 1925(b) statement.




                                           -2-
J-S33021-17



       The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Turner, 73 A.3d 1283, 1285 (Pa. Super. 2013).                     A

PCRA petition must be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S. § 9545(b)(1). A judgment is deemed

final at the conclusion of direct review or at the expiration of time for

seeking review.        42 Pa.C.S. § 9545(b)(3). There are three statutory

exceptions to the PCRA time bar.               42 Pa.C.S. § 9545(b)(1)(i-iii).   Any

petition invoking one of these exceptions must be filed within 60 days of the

date the claim could have been presented.                42 Pa.C.S. § 9545(b)(2).

Relevant to this appeal, the exception set forth at Section 9545(b)(1)(iii)

requires a petitioner        to   plead and prove        “the right asserted is a

constitutional right that was recognized by the Supreme Court of the United

States or the Supreme Court of Pennsylvania after the time period provided

in this section and has been held by that court to apply retroactively.” 42

Pa.C.S. § 9545(b)(1)(iii).

       Here, Quick seeks relief based on two United States Supreme Court

decisions: Miller, supra (ruling unconstitutional mandatory life without

possibility of parole sentences for juvenile offenders), and Montgomery v.

Louisiana, 136 S. Ct. 718 (filed January 25, 2016) (holding Miller applies

retroactively to cases on collateral review).5           Quick asserts the Court’s

____________________________________________


5
 Quick filed this PCRA petition on March 22, 2016, within 60 days of the
Montgomery decision. See 42 Pa.C.S. § 9545(b)(2); Commonwealth v.
(Footnote Continued Next Page)


                                           -3-
J-S33021-17



rationales in Montgomery and Miller should extend to individuals 18 to 25

years of age.      However, as Quick correctly recognizes, the holdings of

Montgomery and Miller apply to juvenile offenders. Therefore, Quick —

who was 20 years old at the time of the murder, and not a juvenile — does

not    qualify   as       a    beneficiary       of   the   holdings    derived   from

Miller/Montgomery to satisfy the new constitutional right exception. See

Commonwealth v. Chambers, 35 A.3d 34, 42–43 (Pa. Super. 2011)

(“[O]nly a precise creation of a constitutional right can afford a petitioner

relief. While rationales that support holdings are often used by courts to

recognize new rights, this judicial tool is not available to PCRA petitioners.”

[F]or the purpose of the [§ 9545(b)(1)(iii)] timeliness                exception to the

PCRA, only the holding of the case is relevant.”).

      Accordingly, we affirm.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/2/2017
                       _______________________
(Footnote Continued)

Secreti, 134 A.3d 77 (Pa. Super. 2016) (holding date of Montgomery
decision controls for juveniles who received life without the possibility of
parole sentences, for purposes of 60-day rule in Section 9545(b)(2)).




                                             -4-